AMARIN ANNOUNCES CHANGES TO ITS BOARD AND MANAGEMENT TEAM DUBLIN, Ireland, October 13, 2009 – Amarin Corporation plc (NASDAQ: AMRN) today announced changes to its board and management team, in conjunction with its separately announced $70 million private placement. Following the closing of the financing, Mr. Thomas Lynch, Chairman and Chief Executive Officer of Amarin, has decided he will step down as CEO and will continue as Chairman. Dr. Declan Doogan, Amarin’s Head of Research and Development, has agreed to assume the role of Interim CEO. Mr. Lynch, who has served as Amarin’s Chairman since 2000, commented “I became CEO of Amarin two years ago in order to reposition the Company to take advantage of the multi-billion dollar cardiovascular opportunity represented by AMR101 and to ensure that we had the financial underpinnings to bring this program to fruition.Over the past 12 months, we have significantly de-risked the Phase 3 program with two Special Protocol Assessment agreements with the U.S. Food and Drug Administration and now, with the announcement of today’s financing, the program is funded through NDA filing.It is now my intention to step down as CEO on closing. On behalf of Amarin’s board of directors I would like to wish Dr. Doogan every success in the execution of the Phase 3 program.” The financing was led by existing investor, Fountain Healthcare Partners, on behalf of funds affiliated with other existing investors Sofinnova Ventures, Orbimed Advisors and Longitude Capital. The new investor group was led by funds affiliated with Abingworth LLP and included APG Asset Management, Great Point Partners, Tavistock Life Sciences Company and RA Capital. Dr. Manus Rogan of Fountain Healthcare Partners and Dr. Joseph Anderson of Abingworth LLP will join Amarin’s board of directors. Thomas Lynch, added “We are delighted to have signed for this substantial funding, to have the continuing support of our existing investors and the participation of new and well-recognised investors. The closing of the financing will enable Amarin to progress the Company’s two Phase 3 clinical trials with AMR101 in patients with very high triglyceride levels and mixed dyslipidemia through to an NDA filing, which is anticipated to occur not later than 2012.” Incoming director Dr. Manus Rogan, commented “On behalf of the existing investors I would like to thank Thomas Lynch for his critical role in leading Amarin through a remarkable transition over the past two years, culminating in today’s financing.He and his team have attracted a group of top tier international investors in an oversubscribed offering during a very challenging time in the financial markets.I would also like to welcome Dr. Declan Doogan to his new role and look forward to working with him on advancing AMR101 successfully through Phase 3 clinical trials and onto the market.” Dr. Joseph Anderson, Partner at Abingworth, who will join the board on closing, added “We are delighted to join Amarin at such an exciting and crucial time in its development. We believe the Company has a tremendous asset in AMR101, with a clear route to regulatory approval and a highly experienced development team.We believe AMR101 will be a successful drug and, with this financing in place, we believe Amarin has the necessary resources to progress the final stages of its development.” Following the closing of this financing, Amarin’s Board will comprise Mr. Thomas Lynch; Dr. Joseph Anderson; Dr. Lars Ekman; Dr. Carl Gordon; Dr. James Healy; and Dr. Manus Rogan. The Board intends to appoint two additional independent directors post closing. Dr.
